284 S.W.3d 681 (2009)
Vincent VENTIMIGLIA, Debbie Ventimiglia, N.V., a minor, and J.V., a minor, Plaintiffs/Appellants,
v.
ST. LOUIS, C.O.G., Inc., d/b/a Twin Rivers Worship Center, T. Bryan Cutshall, Norman McFall, Terry Jones, and Aaron Buck, Defendants/Respondents.
No. ED 91597.
Missouri Court of Appeals, Eastern District, Division Three.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 7, 2009.
Application for Transfer Denied June 30, 2009.
Vincent Ventimiglia, Debbie Ventimiglia, Imperial, MO, for Plaintiffs/Appellants.
Russell F. Watters, Jennine D. Adamek Moore, Daniel George Tobben, St. Louis, MO, for Defendants/Respondents.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Vincent and Debbie Ventimiglia, and N.V. and J.V., minors, appeal from the judgment of the trial court dismissing their petition with prejudice for failure to state a claim upon which relief can be granted. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not commit error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).